 


 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Second Amended and Restated Employment Agreement (the “Agreement”) is
entered into as of November 17, 2009 (the “Effective Date”) by and between
Plantronics, Inc., a Delaware corporation (the “Company”) and S. Kenneth
Kannappan (the “Executive”) and amends and restates in its entirety the Amended
and Restated Employment Agreement entered into between the Company and the
Executive on January 26, 2009.
 
RECITALS
 
A.           The Executive is currently employed by the Company.
 
B.           The Company and the Executive desire to enter into an agreement
that clarifies the rights and obligations of the Company and the Executive in
connection with Executive’s employment with the Company and in the event that
the Executive’s employment with the Company terminates under certain
circumstances.
 
C.           The Company believes it is in the best interest of the Company and
its stockholders to provide the Executive with an incentive to continue his
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
 
D.           The Company believes that it is imperative to provide the Executive
with certain enhanced severance benefits upon the Executive’s termination of
employment following a Change of Control.  These benefits will provide the
Executive with financial security and incentive and encouragement to remain with
the Company notwithstanding the possibility of a Change of Control.
 
E.           This Agreement amends and restates the Amended and Restated
Employment Agreement dated January 26, 2009 between the Company and the
Executive.
 
AGREEMENT
 
NOW, THEREFORE, the parties agree as follows:
 
1. Employment and Duties.  During the Employment Period (defined in paragraph 2
below), the Executive will serve as President and Chief Executive Officer of the
Company and such of the Company’s other affiliates and subsidiaries as the Board
of Directors of the Company (the “Board”) may from time to time direct.  The
duties and responsibilities of the Executive shall include the duties and
responsibilities for the Executive’s corporate offices and positions as set
forth in the Company’s bylaws from time to time in effect and such other duties
and responsibilities as the Board may from time to time reasonably assign to the
Executive, in all cases to be consistent with the Executive’s corporate offices
and positions.  The Executive shall perform faithfully the executive duties
assigned to him to the best of his ability.  The Executive also serves as a
member of the Board, and during the Employment Period agrees to serve in such
capacity without additional compensation.  If the Executive is elected or
appointed as an officer or director of any of the Company’s affiliates or
subsidiaries during the Employment Period, then he shall also serve in such
capacity or capacities but without additional compensation.
 
2. Employment Period.  The employment period (the “Employment Period”) shall
begin upon the Effective Date and shall continue thereafter for an initial term
of one (1) year, unless sooner terminated in accordance with paragraph 10
below.  After the initial one (1)-year Employment Period, or any extension term,
this Agreement shall be automatically extended for additional one (1)-year
terms, unless sooner terminated in accordance with paragraph 10 below or unless
either party provides written notice of non-renewal to the other at least 90
days prior to the end of the then current term.  Notwithstanding the foregoing,
if a Change of Control occurs at any time during the Employment Period, the term
of this Agreement shall extend automatically through the date that is
twenty-four (24) months following the effective date of the Change of Control.
 
3. Place of Employment.  The Executive’s services shall be performed at the
Company’s principal executive offices in Santa Cruz, California.  The parties
acknowledge, however, that the Executive may be required to travel in connection
with the performance of his duties hereunder.
 
4. Base Salary.  For all services to be rendered by the Executive pursuant to
this Agreement, the Company agrees to pay the Executive during the Employment
Period a base salary (the “Base Salary”) at an annual rate of not less than
$627,000.   The Base Salary shall be paid in periodic installments in accordance
with the Company’s regular payroll practices.  The Company agrees to review the
Base Salary at least annually, and to make such increases therein as the Board
may approve.
 
5. Incentive Bonus.  Beginning with the Company’s current fiscal year and for
each fiscal year thereafter during the Employment Period, the Executive will be
eligible to receive Quarterly and Annual bonuses (together, the “Incentive
Bonus”) based upon certain financial criteria set by the Compensation Committee
of the Board, including revenue and profitability targets and other
organizational milestones.  The Incentive Bonus payable hereunder shall be
payable consistent with the Company’s past practices and policies, but shall be
payable no later than the fifteenth day of the third month following the later
of the end of the Executive’s taxable year or the end of the Company’s taxable
year following the date the Incentive Bonus is no longer subject to a
substantial risk of forfeiture.
 
6. Expenses.  The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment and
other expenses incurred by the Executive during the Employment Period (in
accordance with the policies and procedures established by the Company for its
senior executive officers) in the performance of his duties and responsibilities
under this Agreement, provided that the Executive shall properly account for
such expenses in accordance with Company policies and procedures.
 
7. Other Benefits.  During the Employment Period, the Executive shall be
entitled to all of the fringe benefit programs that the Company and its
subsidiaries make available to senior officers in accordance with the terms and
conditions of such programs.
 
8. Vacations and Holidays.  The Executive shall be entitled to paid vacations
and holidays in accordance with the Company’s policies in effect from time to
time for its senior executive officers.  The Executive shall be entitled to
accrue into the following year vacation unused in a given year, provided that
the total vacation balance at any time shall not be twice the annual vacation
allowance.
 
9. Other Activities.  The Executive shall devote substantially all of his
working time and efforts during the Company’s normal business hours to the
business and affairs of the Company and its subsidiaries and to the diligent and
faithful performance of the duties and responsibilities duly assigned to him
pursuant to this Agreement, except for vacations, holidays and
sickness.  However, the Executive may devote a reasonable amount of his time to
civic, community or charitable activities and, with the prior written approval
of the Board, to serve as director of other corporations, provided that such
activities do not materially interfere with the Executive’s obligations
hereunder (except that the Executive shall in any event be permitted to continue
serving on the board of directors of Mattson Technology, Inc.).
 
10. Severance Benefits.
 
(a) Termination for any Reason Other than for Cause.  If the Executive’s
employment terminates for any reason (other than for Cause) on or after the
Effective Date, and the Executive signs and does not revoke a release of claims
with the Company (in a form reasonably acceptable to the Company) and provided
that such release of claims becomes effective no later than sixty (60) days
following the termination date or such earlier date required by the release
agreement (such deadline, the “Release Deadline”), then, in exchange for the
consideration set forth in this Agreement including but not limited to the
Covenant Not  to  Compete or Solicit found in paragraph 13, and subject to this
paragraph 10, Executive shall receive the following for the period of
twenty-four (24) months following the Termination Date (the “Severance Payment
Period”): (i) continued cash compensation payments equal to seventy-five percent
(75%) of the average of the cash compensation earned in the four (4) full fiscal
quarters immediately preceding the Termination Date; provided, however, that
during fiscal year 2011, the time period for calculating seventy-five percent
(75%) of the average of the cash compensation earned shall be measured by the
cash compensation earned in the eight (8) full fiscal quarters immediately
preceding the Termination Date and in fiscal year 2012 and thereafter, the time
for calculating seventy-five percent (75%) of the average cash compensation
earned shall be measured by the cash compensation earned in the twelve (12) full
fiscal quarters immediately preceding the Termination Date and (ii) the
continued provision of “Company Benefits,” including “Medical Benefits” (as
defined in paragraph 11(c)). If Executive voluntarily reduces his compensation
as a cost reduction measure, Executive’s continued cash compensation payment
shall not be calculated as outlined in subsection (i) of this section, but
instead, the continued cash compensation payment calculation shall equal
seventy-five percent (75%) of the average of the cash compensation earned in the
number of full fiscal quarters as specified in subjection (i) of this section as
if the voluntary reduction was not implemented. To remove any ambiguity in the
foregoing amount, after the foregoing payments are completed, the Executive
shall have received a total of 1.5 times the average of the cash compensation
payments earned in the number of full fiscal quarters as specified in subjection
(i) of this section (disregarding any voluntary reduction of the Executive’s
cash compensation). “Cash compensation” as used in this paragraph shall mean
Base Salary and Incentive Bonus earned in the applicable fiscal quarters, even
if the amounts are paid in subsequent periods.  The cash compensation shall be
payable at the same time(s) as payable to employees of the Company.  Such
payments and the provision of Company Benefits shall be discontinued and the
Company shall be entitled to a refund of all compensation paid upon a breach by
the Executive of his obligations under paragraph 12 (Proprietary Information )
or paragraph 13 (Covenant Not to Compete or Solicit) hereof.
 
(b)  Termination for Cause.  If the Executive is terminated for Cause, then the
Executive shall not be entitled to receive severance or other benefits under
this Agreement, but will be entitled to receive benefits (if any) as may then be
established under the Company’s then existing severance and benefits plans and
policies at the time of such termination for similar types of terminations.
 
(c) Termination without Cause or Resignation for Good Reason in Connection with
a Change of Control.  If the Company terminates the Executive’s employment with
the Company without Cause or if the Executive resigns from such employment for
Good Reason, and such termination occurs on or within twenty-four (24) months
after a Change of Control, and the Executive signs and does not revoke a release
of claims with the Company (in a form reasonably acceptable to the Company) and
provided that such release of claims becomes effective no later than the Release
Deadline, then subject to this paragraph 10, Executive shall receive the
following:
 
(i) Accrued Compensation.  The Company shall pay the Executive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to the
Executive under any Company-provided plans, policies, and arrangements.
 
(ii) Severance Payment.  The Executive shall receive a lump-sum payment (less
applicable withholding taxes) equal to the sum of (A) three hundred percent
(300%) of the Executive’s Base Salary as in effect immediately prior to the
Executive’s termination date or (if greater) at the level in effect immediately
prior to the Change of Control, (B) one hundred percent (100%) of the
Executive’s quarterly target Incentive Bonus, and (C) one hundred percent (100%)
of the Executive’s annual target Incentive Bonus. If Executive voluntarily
reduces his compensation as a cost reduction measure, Executive’s lump-sum
payment for purposes of this subsection shall be calculated based on Executive’s
Base Salary, quarterly target Incentive Bonus, and annual target Incentive Bonus
before a voluntary reduction was taken of Executive’s compensation.
 
(iii) Continued Employee Benefits.  If the Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) or the California Continuation Benefits Replacement Act, as
amended (“Cal-COBRA”) for periods of coverage beyond that permitted by COBRA for
the Executive and the Executive’s eligible dependents, within the time period
prescribed pursuant to COBRA, or Cal-COBRA, as applicable, the Company shall
reimburse the Executive for the COBRA (or, if applicable, Cal-COBRA) premiums
for such coverage (at the coverage levels in effect immediately prior to the
Executive’s termination) until the earlier of (A) a period of thirty-six (36)
months from the last date of employment of the Executive with the Company, or
(B) the date upon which the Executive and/or the Executive’s eligible dependents
becomes covered under similar plans.  COBRA reimbursements shall be made by the
Company to the Executive consistent with the Company’s normal expense
reimbursement policy.
 
(d) Timing of Payments.
 
(i) If the release of claims does not become effective by the Release Deadline,
the Executive shall forfeit any rights to severance or benefits under
paragraph 10 of this Agreement.  In no event shall severance payments or
benefits be paid or provided pursuant to paragraph 10 until the release of
claims actually becomes effective.  In the event the termination occurs at a
time during the calendar year where the release of claims could become effective
in the calendar year following the calendar year in which the Executive’s
termination occurs (whether or not it actually becomes effective in the
following year), then any severance payments or benefits to which the Executive
becomes entitled under this Agreement that would be considered Deferred
Compensation Severance Benefits (as defined in paragraph 10(h)(i)) shall be paid
on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs, or, if later, (i) the date the
release of claims actually becomes effective, (ii) such time as required by the
payment schedule applicable to each payment or benefit as set forth in paragraph
10, or (iii) such time as required by paragraph 10(h).
 
(ii) Unless otherwise required by paragraph 10(h), the Company shall pay any
severance payments (as provided for in paragraph 10(c)), in a lump-sum payment
payable within thirty (30) days following the Executive’s Termination Date;
provided, however, that no severance or other benefits shall be paid or provided
until the release of claims discussed in paragraph 10 becomes effective and
irrevocable, and any severance amounts or benefits otherwise payable between the
Executive’s Termination Date and the date such release becomes effective and
irrevocable shall be paid on the date the release becomes effective and
irrevocable.  If the Executive should die before all of the severance amounts
have been paid, such unpaid amounts shall be paid in a lump-sum payment promptly
following such event to the Executive’s designated beneficiary, if living, or
otherwise to the personal representative of the Executive’s estate.
 
(e) Exclusivity of Payments.  Notwithstanding anything in this Agreement to the
contrary, if the Executive receives payments or benefits pursuant to paragraph
10(a) of this Agreement, then such payments or benefits shall be in lieu of any
payments or benefits that the Executive may be entitled to pursuant to paragraph
10(c) of this Agreement.  If the Executive receives payments or benefits
pursuant to paragraph 10(c) of this Agreement, then such payments or benefits
shall be in lieu of any payments or benefits that Executive may be entitled to
pursuant to paragraph 10(a) of this Agreement.  If the Executive is entitled to
receive payments or benefits pursuant to both paragraphs 10(a) and 10(c) of this
Agreement, the Executive shall receive the payments or benefits provided
pursuant to either (but not both) paragraphs 10(a) or 10(c), whichever of the
foregoing shall provide him the greater economic benefit.
 
(f) Death/Disability.  In the event the Executive’s employment with the Company
terminates by reason of the Executive’s death or Disability, the Company shall
be obligated as follows:
 
(i) Death. The Company will during the life of Executive and while he remains
employed by the Company pay for a term life insurance policy that will pay to
the beneficiary or beneficiaries designated by the Executive to the Company in
writing or, absent such designation, to the representative of the Executive’s
estate the sum of five million dollars ($5,000,000.) If Executive leaves the
Company for any reason, Executive shall be permitted to take the policy with him
provided that as of the date of his termination from the Company, Executive
shall pay from his own account all costs to maintain the policy.
 
(ii) Disability.  During the time the Executive is employed by the Company, the
Company shall pay for a disability insurance policy that will pay to Executive
upon his termination from the Company by reason of his Disability a benefit of
one million five hundred thousand dollars ($1,500,000) payable in accordance
with the terms of such policy.
 
(g) Equity.  In the event of a Change of Control or termination of the
Executive’s employment on or following the Change of Control, the unvested
equity awards held by the Executive shall be affected as follows:
 
(i) Change of Control.  In the event of a Change of Control, and subject to the
Executive’s continued employment with the Company through the effective date of
such Change of Control, all outstanding equity awards shall vest in full as to
one hundred percent (100%) of the unvested portion of the award.
 
(ii) Involuntary Termination, Death or Disability.  If the Executive’s
employment terminates as a result of Involuntary Termination (other than for
Cause), or terminates under circumstances described in paragraph 10(f), then
that portion of any outstanding equity awards which would vest had employment
continued for the next succeeding eighteen (18) months shall automatically be
accelerated and the Executive shall become fully vested in such common stock
and/or shall have the right to exercise all or any portion of such option to
acquire common stock, in addition to any portion of the option exercisable prior
to such termination.
 
(iii) Voluntary Resignation after the Effective Date.  If the Executive’s
employment terminates by reason of the Executive’s voluntary resignation on or
after the Effective Date, then that portion of any outstanding equity awards
which would vest had employment continued for the next succeeding twelve (12)
months shall automatically be accelerated and the Executive shall become fully
vested in such common stock and/or shall have the right to exercise all or any
portion of such option to acquire common stock, in addition to any portion of
the option exercisable prior to such termination.
 
(iv) Termination for Cause.  In the event of a termination of the Executive’s
employment for Cause, all unvested equity awards shall terminate upon the
Termination Date.
 
(h) Section 409A.
 
(i) Notwithstanding anything to the contrary in this Agreement, no severance
payable to the Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) shall be payable until the Executive has a “separation
from service” within the meaning of Section 409A.
 
(ii) Notwithstanding anything to the contrary in this Agreement, if the
Executive is a “specified employee” within the meaning of Section 409A at the
time of the Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following the Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of the Executive’s separation from service.  All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if the Executive dies
following the Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(iii) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.
 
11. Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:
 
(a) Cause.  “Cause” shall mean the Executive’s (i) conviction of a felony, act
of fraud against, or the misappropriation of property belonging to the Company,
(ii) willful misconduct that is demonstrably and materially injurious to the
Company, or (iii) continued material violations of his obligation under the
Employee Agreement (defined in paragraph 12) or under paragraphs 1, 9 or 13 of
this Agreement after there has been delivered to the Executive a written demand
for performance from the Company that describes such violations.
 
(b) Change of Control.  “Change of Control” shall mean the occurrence of any of
the following events:
 
(i) Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company, except that
any change in the ownership of the stock of the Company as a result of a private
financing of the Company that is approved by the Board will not be considered a
Change of Control; or
 
(ii) Change in Effective Control of the Company.  A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.  For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
shall not be considered a Change of Control; or
 
(iii) Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions.  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.
 
Notwithstanding the foregoing provisions of this definition, a transaction shall
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.
 
(c) Company Benefits.  “Company Benefits” shall mean the Company’s Medical
Benefits (defined below), its Automobile Expense Reimbursement Program, and its
disability, life or other group insurance benefits to the extent the Executive
is receiving such benefits immediately prior to the Termination Date, or such
comparable alternative benefits or payments as the Company may, in its
discretion, determine to be sufficient to satisfy its obligations to the
Executive under this Agreement.  “Medical Benefits” shall mean the Group
Medical/Dental Plan and the Exec-U-Care Medical Reimbursement Insurance Program,
as currently in effect (as adjusted for all then current executives), or such
comparable alternative benefits or payments as the Company may, in its
discretion, determine to be sufficient to satisfy its obligations to the
Executive under this Agreement.
 
(d) Disability.  “Disability” shall mean that the Executive is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12)
months.  Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Executive’s employment.  In the event that the Executive resumes
the performance of substantially all of his duties hereunder before the
termination of his employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.
 
(e) Good Reason.  “Good Reason” shall mean the Executive’s termination of
employment within ninety (90) days following the expiration of any cure period
(discussed below) following the occurrence of one or more of the following,
without the Executive’s consent:
 
(i) A material reduction in the Executive’s base compensation as in effect
immediately prior to such reduction not including a substantially similar
reduction that applies to all similarly situated executives;
 
(ii) The assignment to the Executive of any duties, or the reduction of
the  Executive’s duties, either of which results in a material diminution of the
Executive’s authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment, or the removal of the Executive from such
position and responsibilities; provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity, whether as a subsidiary, business unit or
otherwise (as, for example, when the Chief Executive Officer of the Company
remains the Chief Executive Officer of the Company following a Change of Control
where the Company becomes a wholly owned subsidiary of the acquiror, but is not
made the Chief Executive Officer of the acquiring corporation) shall not
constitute “Good Reason;”
 
(iii) A material change in the geographic location at which the Executive must
perform services (in other words, the relocation of the Executive to a facility
that is more than twenty-five (25) miles from the Executive’s current location);
or
 
(iv) the failure of the Company to obtain the assumption of the Agreement by a
successor and/or acquirer.
 
The Executive shall not resign for Good Reason without first providing the
Company with written notice within ninety (90) days of the event that the
Executive believes constitutes “Good Reason” specifically identifying the acts
or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than thirty (30) days following the date of such notice.
 
(f) Involuntary Termination.  “Involuntary Termination” shall mean (i) without
the Executive’s express written consent, the assignment to the Executive of any
duties or the reduction of the Executive’s duties, either of which results in a
significant diminution in the Executive’s position or responsibilities with the
Company in effect immediately prior to such assignment, or the removal of the
Executive from such position and responsibilities; (ii) without the Executive’s
express written consent, a substantial reduction, without good business reasons,
of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction; (iii) a
reduction by the Company in the Base Salary of the Executive as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of employee benefits to which the Executive is entitled
immediately prior to such reduction with the result that the Executive’s overall
benefits package is significantly reduced; (v) the relocation of the Executive
to a facility or a location more than 25 miles from the Executive’s then present
location, without the Executive’s express written consent; (vi) any termination
of the Executive’s employment by the Company that is not effected for death,
Disability or for Cause; (vii) the failure of the Company to obtain the
assumption of this Agreement by any successor; (viii) any material breach by the
Company of any material provision of this Agreement; (ix) any purported
termination of the Executive’s employment by the Company that is not effected
pursuant to a notice of termination satisfying the requirements of paragraph 19
below, and for purposes of this Agreement, no such purported termination shall
be effective; or (x) provision of notice of non-renewal or extension of the
Employment Period as provided for in paragraph 2 above.
 
(g) Termination Date.  “Termination Date” shall mean (i) if this Agreement is
terminated by the Company for Disability, thirty (30) days after notice of
termination (pursuant to paragraph 19) is given to the Executive (provided that
the Executive shall not have returned to the performance of his duties on a
full-time basis during such thirty (30)-day period), (ii) if the Executive’s
employment is terminated by reason of the Executive’s death, the date of death,
(iii) if the Agreement is terminated by the Executive, such date as the
Executive specifies in his notice of termination (pursuant to paragraph 19) to
the Company, (iv) if the Agreement is terminated by either the Executive or the
Company in connection with a notice of non-renewal or extension of the
Employment Period as provided for in paragraph 2 above, the expiration of such
Period, or (v) if the Company terminates the Executive’s employment, the date
specified by the Company in the notice of termination to the Executive (pursuant
to paragraph 19).
 
12. Proprietary Information.  During the Employment Period and thereafter, the
Executive agrees to comply with the Employee Patent, Secrecy and Invention
Agreement, which the Executive executed as of February 1, 1995 (the “Employee
Agreement”), which is incorporated herein by reference.
 
13. Covenant Not to Compete or Solicit.
 
(a) Non-Competition.  The Executive agrees that for a period of thirty-six (36)
months following the Executive’s termination of employment with the Company for
any reason (other than death), the Executive will not directly or indirectly
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in or (to the Executive’s knowledge, after due inquiry) intends to
engage in, a “restricted business” (as defined below).
 
Ownership of (i) no more than one percent (1%) of the outstanding voting stock
of a publicly traded corporation, or (ii) any stock owned by the Executive on
the Effective Date, shall not constitute a violation of this provision.
 
(b) Non-Solicitation.  The Executive agrees that for a period of thirty-six (36)
months following the Executive’s termination of employment for any reason (other
than death), the Executive shall not (i) solicit, encourage or take any other
action that is intended to induce any other employee of the Company to terminate
his or her employment with the Company, or (ii) interfere in any manner with the
contractual or employment relationship between the Company and any such employee
of the Company.
 
The foregoing shall not prohibit any entity with which the Executive may be
affiliated from hiring a former employee of the Company.
 
(c) World-wide.  The parties acknowledge that the market for the Company’s
products is world-wide, and that, in this market, products from any nation
compete with products from all other countries.  Accordingly, the parties agree
that the provisions of this paragraph 13 shall apply to each of the states and
counties of the United States, including each county in California, and to each
country world-wide.
 
(d) Severability.  The parties intend that the covenants contained in the
preceding subparagraphs shall be construed as a series of separate covenants,
one for each county of California, each state of the Union, and each
country.  Except for geographic coverage, each such separate covenant shall be
deemed identical in terms of the covenant contained in the preceding
subparagraphs.  If, in any judicial proceeding, a court shall refuse to enforce
any of the separate covenants (or any part thereof) deemed included in said
subparagraphs, then such unenforceable covenant (or such part) shall be deemed
eliminated from this Agreement for the purpose of those proceedings to the
extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event the provisions of this paragraph 13
should ever be deemed to exceed the time of geographic limitations, or the scope
of this covenant, permitted by applicable law, then such provisions shall be
reformed to the maximum time or geographic limitations, as the case may be,
permitted by applicable laws.
 
(e) Restricted Business.  For purposes of this Agreement, “restricted business”
shall mean any business that is engaged in or (to the Executive’s knowledge,
after due inquiry) preparing to engage in the design, manufacture, marketing,
sale or distribution of communications headsets, communications handsets, or
related products, assemblies, subassemblies, components, and the repair or
refurbishment of same.
 
14. Indemnification.  In accordance with the Company’s current indemnification
policies, the Company shall indemnify the Executive if the Executive is or
becomes a party or is threatened to be made a party to any threatened or pending
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that the Executive is or was a director, officer, employee or agent
of the Company, or any subsidiary of the Company, by reason of any action or
inaction on the part of the Executive while an officer or director, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
the Executive in connection with such action, suit or proceeding if the
Executive acted in good faith and in a manner the Executive reasonably believed
to be in or not opposed to the best interests of the Company, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe the
Executive’s conduct was unlawful.
 
15. Successors.  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption agreement
prior to the effectiveness of any such succession shall entitle the Executive to
the benefits described in paragraph 10(a) of this Agreement, subject to the
terms and conditions therein.
 
16. Arbitration.
 
(a) Agreement.  The Company and the Executive agree that any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
or the interpretation, validity, construction, performance, breach, or
termination thereof shall be settled by binding arbitration, unless otherwise
required by law, to be held in Santa Clara County, California, and administered
by Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”).  The Arbitrator
shall have the power to award any remedies available under applicable law, and
the Arbitrator shall award attorneys’ fees and costs to the prevailing party,
except as prohibited by law.  The arbitrator may grant injunctions or other
relief in such dispute or controversy.  The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration.  Judgment may
be entered on the arbitrator’s decision in any court having jurisdiction.
 
(b) Governing Law.  The arbitrators shall apply California law to the merits of
dispute or claim, without reference to rules of conflicts of law.  The Executive
hereby expressly consents to the personal jurisdiction of the state and federal
courts located in California for any action or proceeding arising from or
relating to this Agreement or relating to any arbitration in which the parties
are participants.
 
(c) Costs and Fees of Arbitration.  The Executive shall pay the initial
arbitration filing (but only so much of the filing fees as the Executive would
have instead paid had he filed a complaint in a court of law), and the Company
shall pay the remaining costs and expenses of such arbitration (unless the
Executive requests that each party pay one-half of the costs and expenses of
such arbitration or unless otherwise required by law).  The Company and the
Executive shall each pay separately its counsel fees and expenses unless
otherwise required by law.
 
(d) Equitable Relief.  The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator.
 
(e) Executive’s Representation.  THE EXECUTIVE HAS READ AND UNDERSTANDS THIS
PARAGRAPH, WHICH DISCUSSES ARBITRATION.  THE EXECUTIVE UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT, HE AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE OR BREACH OF THIS AGREEMENT, TO BINDING ARBITRATION, UNLESS
OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER
OF HIS RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO THIS AGREEMENT.
 
17. Absence of Conflict.  The Executive represents and warrants that his
employment by the Company as described herein shall not conflict with and will
not be constrained by any prior employment or consulting agreement or
relationship.
 
18. Assignment.  This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributors, devisees, legatees, successors and
assigns.  This Agreement is personal in nature, and neither of the parties to
this Agreement shall, without the written consent of the other, assign or
transfer this Agreement or any right or obligation under this Agreement to any
other person or entity, except that the Company may assign this Agreement to any
of its affiliates or wholly-owned subsidiaries or to any successor by merger,
provided that such assignment will not relieve the Company of its obligations
hereunder.  If the Executive should die while any amounts are still payable to
him hereunder, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive’s devisee,
legatee, or other designee or, if there be no such designee, to the Executive’s
estate.
 
19. Notices.
 
(a) General.  For purposes of this Agreement, notices and other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or sent by United States certified mail, return receipt requested,
postage prepaid, addressed as follows:
 
If to the Executive:                                               S. Kenneth
Kannappan
c/o Plantronics, Inc.
345 Encinal Street
Santa Cruz, CA 95060
 
If to the Company:                                               Plantronics,
Inc.
345 Encinal Street
Santa Cruz, CA 95060
Attn: General Counsel
 
or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.  Such notices or other communications shall be effective upon
delivery or, if earlier, three days after they have been mailed as provided
above.
 
(b) Notice of Termination.  Any termination by the Company for Disability or
Cause, or by the Executive as a result of a voluntary resignation or an
Involuntary Termination, shall be communicated by a notice of termination to the
other party hereto given in accordance with paragraph 19(a) of this
Agreement.  Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date in accordance with
paragraph 11(g).  The failure by the Executive to include in the notice any fact
or circumstance that contributes to a showing of Involuntary Termination shall
not waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing his rights hereunder.
 
20. Integration.  This Agreement, the Employee Agreement dated February 1, 1995,
the Executive’s Indemnification Agreement also dated March 27, 1997, and the
respective agreements governing the Executive’s Company stock options and other
equity awards represent the entire agreement and understanding between the
parties as to the subject matter hereof and supersede all prior or
contemporaneous agreements whether written or oral.  As of the Effective Date,
the Amended and Restated Employment Agreement between the Company and the
Executive dated as of January 26, 2009 is superseded.  No waiver, alteration or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.
 
21. Waiver.  Failure or delay on the part of either party hereto to enforce any
right, power or privilege hereunder shall not be deemed to constitute a waiver
thereof.  Additionally, a waiver by either party or a breach of any promise
hereof by the other party shall not operate as or be construed to constitute a
waiver of any subsequent waiver by such other party.
 
22. Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
23. Headings.  The headings of the paragraphs contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.
 
24. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive law, and not the choice of law rules,
of the State of California.
 
25. Counterparts.  This Agreement may be executed in one or more counterparts,
none of which need contain the signature of more than one party hereto, and each
of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
PLANTRONICS, INC.
 
By: s/Richard R. Pickard 
Richard R. Pickard
 
Title: Vice President – Legal, General Counsel & Secretary
 
EXECUTIVE:
 
By: s/S. Kenneth
Kannappan                                                                    
S. Kenneth Kannappan
 



 
 
 

--------------------------------------------------------------------------------

 
